Citation Nr: 0917275	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  05-07 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
disorder claimed as tarsal tunnel syndrome and Achilles 
tendonitis.

2.  Entitlement to service connection for a bilateral foot 
disorder claimed as bone spurs and fractures/bone chips.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from March 2001 to April 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Though the Board regrets any further delay in this appeal, 
additional development is required.

The Veteran contends that her current bilateral ankle and 
foot disordes are related to service.  She reported that she 
began experiencing ankle and foot pain while in service and 
that she did not have these problems upon service entrance.  
See April 2004 statement.

A review of the evidence of record reveals that the Veteran 
complained of foot pain while in service.  Specifically, 
during a March 2001 mental health examination, she complained 
of pain in her feet and rated the pain as a 7 out of 10 on a 
pain scale of 1 to 10.  While entirely competent to report 
pain in her ankles and feet, the Veteran is not competent to 
render an opinion as to whether her current ankle and foot 
disabilities are due to service.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

The competent medical evidence of record shows that the 
Veteran has been treated for chronic bilateral ankle and foot 
pain since 2002.  An October 2005 letter from Dr. A. 
indicates that Veteran underwent right foot surgery in 
November 2004 to repair tarsal tunnel syndrome, Achilles 
tendinitis and heel spurs.  According to the letter, the 
Veteran was scheduled to undergo the same surgery on the left 
foot sometime in 2005.  See also, October 2005 statement.  
The Board notes that records of these surgeries have not been 
associated with the claims file.  The Board further notes 
that the Veteran has not been afforded a VA examination with 
regard to her claims.

In McLendon v. Nicholson, 20 Vet. App. 79 (2006) the Court 
held that VA must provide a medical examination when there 
is: (1) competent evidence of a current disability or 
persistent recurrent symptoms of a disability; (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the Secretary to make a decision 
on the claim.  

In this case, the Veteran has been diagnosed with tarsal 
tunnel syndrome, Achilles tendinitis and heel spurs.  The 
Veteran is competent to report that she experienced pain in 
her ankles and feet during and since service.  Since the 
Veteran has not been afforded VA examination in connection 
with her claims, an examination is necessary to determine 
whether; 1) the Veteran's bilateral ankle and foot disorders 
were caused or aggravated by service.  See McLendon.  
Furthermore, the Board notes the existence of outstanding 
surgery records and VA has a duty to assist the Veteran to 
attempt to obtain these records.  See Ivey v. Derwinski, 2 
Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, 
Vet. App. 37 (1990).  The Board finds that once the 
additional evidence is added to the record, the Veteran 
should be afforded a VA examination in compliance with VA's 
duty to assist.  See Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 
11-95 (1995).  




Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should ask the Veteran to 
provide the names and addresses of all 
medical care providers (both VA and 
private) who have treated her for 
bilateral ankle and foot pain since 
discharge from service.  Specifically, 
the RO/AMC should request all surgery 
records from Dr. A. at the Family Foot 
and Ankle Centers, P.C. in Tawas City, MI 
for the disabilities described above.  
After securing the necessary release, the 
RO/AMC should obtain any records which 
are not duplicates of those contained in 
the claims file.

2.  The Veteran should undergo VA 
examination to determine the most likely 
etiology of her bilateral ankle disorder.  
The examiner should specifically comment 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's bilateral 
ankle disorder is related to or was 
aggravated by service or whether such 
etiology is unlikely (i.e., less than a 
50-50 probability).  

The claims folder should be made 
available to the examiner.  It is 
requested that reasoning be afforded in 
support of any opinion provided.

3.  The Veteran should undergo VA 
examination to determine the most likely 
etiology of her bilateral foot disorder.  
The examiner should specifically comment 
as to whether it is as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's foot 
disorder is related to service or whether 
such etiology is unlikely (i.e., less 
than a 50-50 probability).  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




